      Case 2:19-cr-00081-KJM Document 109 Filed 07/22/20 Page 1 of 1



                                                                            FILED
                       UNITED STATES DISTRICT COURT                    July 22, 2020
                      EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA



UNITED STATES OF AMERICA,                   Case No. 2:19CR00081-KJM-1

                Plaintiff,

      v.
                                                    ORDER FOR RELEASE OF
JEANNA QUESENBERRY,                                  PERSON IN CUSTODY

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JEANNA QUESENBERRY ,

Case No. 2:19CR00081-KJM-1

 Charge 21USC § 841(a)(c)(d)(f) , from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): 60-day temporary release for medical care.
                         X
                             Pretrial conditions as stated on the record.

      The defendant shall be released on 7/23/2020 @ 9:00 a.m.

      Issued at Sacramento, California on July 22, 2020 at 2:00 pm



                                   By:

                                         Magistrate Judge Allison Claire
